Exhibit 10.37


EXECUTION COPY




Reaffirmation of Performance Guaranty




July 18, 2017




Cofina Funding, LLC
5500 Cenex Drive
St. Paul, Minnesota 55077


The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch,
as Administrative Agent
1221 Avenue of the Americas
New York, New York 10020


Re:
Amended and Restated Receivables Purchase Agreement, dated as of July 18, 2017
(the “Amended and Restated RPA”), among Cofina Funding, LLC (the “Seller”), as
Seller, CHS Inc. (the “Servicer”), as Servicer, the Conduit Purchasers,
Committed Purchasers and Purchaser Agents from time to time party thereto, and
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch (the “Administrative
Agent”), as Administrative Agent.



Ladies and Gentlemen:


In connection with the execution and delivery of (i) that certain Receivables
Financing Agreement, dated as of July 22, 2016, by and among the Seller, the
Servicer, the Conduit Purchasers, Committed Purchasers and Purchaser Agents
party thereto, and the Administrative Agent (as previously amended, supplemented
or otherwise modified, the “Existing RFA”) and (ii) the Sale and Contribution
Agreement, dated as of July 22, 2016 (as previously amended, supplemented or
otherwise modified from time to time, the “Sale Agreement”), by and between CHS
Inc. (“CHS”), as an Originator, CHS Capital, LLC (“CHS Capital” and, together
with CHS and any Person who hereafter becomes a party to the Sale Agreement in
the capacity of an “Originator”, the “Originators” and each an “Originator”), as
an Originator, and the Seller, CHS Inc. (the “Performance Guarantor”), executed
and delivered that certain Performance Guaranty, dated as of July 22, 2016, in
favor of the Administrative Agent (the “Performance Guaranty”) pursuant to which
the Performance Guarantor guaranteed to the Administrative Agent the due and
punctual payment and performance of each Originator (other than CHS) of its
respective Guaranteed Obligations (as defined in the Performance Guaranty).


On the date hereof, (i) the Seller, the Servicer, the Conduit Purchasers,
Committed Purchasers and Purchaser Agents party thereto, and the Administrative
Agent are amending and restating the Existing RFA pursuant to the Amended and
Restated RPA; (ii) the Seller, the Administrative Agent, the Conduit Purchasers,
Committed Purchasers and Purchaser Agents party thereto, and the Originators are
amending the Sale Agreement pursuant to that


    

--------------------------------------------------------------------------------







certain Omnibus Amendment No. 2 (the “Omnibus Amendment”); and (iii) each of the
Seller, the Servicer, the Conduit Purchasers, Committed Purchasers and Purchaser
Agents party thereto, the Administrative Agent, and the Originators desire that
the Performance Guarantor reaffirm its obligations under the Performance
Guaranty.


By executing this Reaffirmation of the Performance Guaranty (this
“Reaffirmation”), the Performance Guarantor hereby absolutely and
unconditionally (i) consents to the execution and delivery by the Seller, the
Servicer, the Conduit Purchasers, Committed Purchasers and Purchaser Agents
party thereto, and the Administrative Agent of the Amended and Restated RPA;
(ii) consents to the execution and delivery by Seller, the Administrative Agent,
the Purchasers party thereto, and the Originators party thereto of the Omnibus
Amendment; and (iii) reaffirms all of its obligations under the Performance
Guaranty.


This Reaffirmation may be executed in one or more counterparts, each of which
will be deemed to be an original, and all such counterparts will constitute one
and the same instrument. All capitalized terms used herein without definition
shall have the meanings assigned thereto in the Amended and Restated RPA. This
Reaffirmation shall be governed by and construed in accordance with the laws of
the State of New York.


[SIGNATURE PAGE FOLLOWS]







--------------------------------------------------------------------------------






CHS INC.,
as Performance Guarantor


By: /s/ Timothy Skidmore
Name: Tim Skidmore
Title: Vice President and CFO
                        
Address for Notices
                        
CHS Inc.
5500 Cenex Drive
                St. Paul, Minnesota 55077
                Attention: Brent Dickson
                Tel: 651-355-5433
Fax: 800-232-3639
Email: brent.dickson@chsinc.com







                        










    




    